DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please renumber claim 20 as claim 19.
Allowable Subject Matter
Claims 1-18 and 20 (renumbered as claims 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of a method, comprising: providing a first execution context of a memory system with a first virtual command queue for issuing invalidation commands, each one of the invalidation commands corresponding to a portion of memory in the memory system that is allocated to the first execution context; receiving, from the first execution context, a first invalidation command at the first virtual command queue; storing the first invalidation command into the first virtual command queue; receiving, from the first execution context, a command through a hypervisor; storing the command into a command queue associated with the hypervisor; selecting from the command queue, by a scheduler, the command for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MIDYS ROJAS/Primary Examiner, Art Unit 2133